                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ABIGAIL FLETCHER,

                    Plaintiff,                               8:19CV249

       vs.
                                               AMENDED PROGRESSION ORDER
LOYAL SOURCE GOVERNMENT
SERVICES, L.L.C.,

                    Defendant.



      Upon consideration of the joint motion to extend progression deadlines
(Filing No. 33),

      IT IS ORDERED that the progression order is amended as follows:

      1)     The trial and pretrial conference dates are vacated and will not be set
             at this time.

      2)     The deadline for moving to amend pleadings or add parties is May 18,
             2020.

      3)     The deadline for completing written discovery under Rules 33, 34, and
             36 of the Federal Rules of Civil Procedure is May 18, 2020. Motions
             to compel discovery under Rules 33, 34, and 36 must be filed by June
             1, 2020.

             Note: A motion to compel, to quash, or for a disputed protective order
             shall not be filed without first contacting the chambers of the
             undersigned magistrate judge to set a conference for discussing the
             parties’ dispute.

      4)     The deadlines for identifying expert witnesses expected to testify at
             the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):             April 17, 2020.
                   For the defendant(s):            June 12, 2020.

      5)     The deadlines for complete expert disclosures1 for all experts
             expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
             26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
             are:

                   For the plaintiff(s):            May 15, 2020.
                   For the defendant(s):            July 14, 2020.
                   Plaintiff(s)’ rebuttal:          August 14, 2020.

      6)     The deadline for requesting expert discovery, including written
             discovery of documents relied upon by experts, is October 1, 2020.

      7)     The deposition deadline is May 4, 2020.

      8)     The deadline for filing motions to dismiss and motions for summary
             judgment is July 6, 2020.

      9)     The deadline for filing motions to exclude testimony on Daubert and
             related grounds is October 16, 2020.

      10)    The parties shall comply with all other stipulations and agreements
             recited in their Rule 26(f) planning report and the initial progression
             order (Filing No. 16) that are not inconsistent with this order.

      11)    All requests for changes of deadlines or settings established herein
             shall be directed to the undersigned magistrate judge, including all
             requests for changes of trial dates. Such requests will not be
             considered absent a showing of due diligence in the timely
             progression of this case and the recent development of
             circumstances, unanticipated prior to the filing of the motion, which
             require that additional time be allowed.



      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within
their treatment documentation. As to each such expert, any opinions which are not
stated within that expert’s treatment records and reports must be separately and
timely disclosed.
Dated this 11th day of February, 2020.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
